Citation Nr: 1043787	
Decision Date: 11/22/10    Archive Date: 12/01/10

DOCKET NO.  08-06 886A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  

2.  Entitlement to service connection for arthritis of the right 
index finger. 

3.  Entitlement to an increased evaluation for partial amputation 
of the right index finger with decreased sensation, currently 
evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


WITNESS AT HEARINGS ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION

The Veteran (appellant) served on active duty from September 1965 
to September 1967.  

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Chicago, Illinois.  

In April 2010, the Veteran appeared before the undersigned 
Veteran's Law Judge and gave testimony in support of his claim.  
A complete transcript is of record.  

The issue of entitlement to service connection for PTSD is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  There is no medical evidence of record showing that the 
Veteran has arthritis of the right index finger.  

2.  The Veteran's right index finger disorder is not manifested 
by ankylosis; decreased sensation is no more than mild.  




CONCLUSIONS OF LAW

1.  The criteria for service connection for arthritis of the 
right index finger have not been met.  38 U.S.C.A. §§ 1110, 1131, 
5107; 38 C.F.R. § 3.303(a), 3.307, 3.309. (2010).  

2.  The criteria for an increased evaluation beyond 10 percent 
for partial amputation of the right index finger with decreased 
sensation have not been met.  38 U.S.C. §§ 1155, 5103, 5103A, 
5107(b) (West 2002); 8 C.F.R. §§ 4.1, 4.2, 4.71a, Diagnostic 
Codes 5153, 5024-5225, 5229, 8516 (2001).   


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2010).  

Proper notice from VA must inform the claimant of any information 
and medical or lay evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  This notice must be provided 
prior to an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
Veteran status; (2) existence of a disability; (3) a connection 
between the Veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, 
this notice must include information that a disability rating and 
an effective date for the award of benefits will be assigned if 
service connection is awarded.  Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows that 
the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, VA 
must show (1) that any defect was cured by actual knowledge on 
the part of the claimant; (2) that a reasonable person could be 
expected to understand from the notice what was needed; or, (3) 
that a benefit could not have been awarded as a matter of law.  
See Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  

Here, the VCAA duty to notify was satisfied by way of a letter 
sent to the Veteran in August 2006 that fully addressed all 
notice elements and was sent prior to the initial RO decision in 
this matter.  The letter informed him of what evidence was 
required to substantiate the claims and of his and VA's 
respective duties for obtaining evidence.    

There is no allegation from the Veteran that he has any evidence 
in his possession that is needed for full and fair adjudication 
of these claims.  Under these circumstances, the Board finds that 
the notification requirements of the VCAA have been satisfied as 
to both timing and content.

With respect to the Dingess requirements, in November 2006, the 
RO provided the Veteran with notice of what type of information 
and evidence was needed to establish a disability rating, as well 
as notice of the type of evidence necessary to establish an 
effective date.  With that letter, the RO effectively satisfied 
the remaining notice requirements.  Therefore, adequate notice 
was provided to the Veteran prior to the transfer and 
certification of his case to the Board and complied with the 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist the Veteran in the development of 
the claim.  This duty includes assisting him in the procurement 
of service treatment records and pertinent treatment records and 
providing an examination when necessary.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  

In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained with 
respect to a Veteran's claim for benefits, there are four factors 
for consideration.  

These four factors are:  (1) competent evidence of a current 
disability or persistent or recurrent symptoms of a disability; 
(2) evidence establishing an in-service event, injury, or 
disease, or manifestations of certain diseases during the 
presumptive period; (3) an indication that the disability or 
symptoms may be associated with service; and (4) whether there 
otherwise is sufficient competent medical evidence of record to 
make a decision on the claim.  38 U.S.C. § 5103A(d); 38 C.F.R. 
§ 3.159(c)(4).  

With respect to the third factor above, the types of evidence 
that "indicate" that a current disability "may be associated" 
with service include, but are not limited to, medical evidence 
that suggests a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or other 
symptoms capable of lay observation.  McLendon v. Nicholson, 20 
Vet. App. 79 (2006).  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed without 
prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  

First, the RO has obtained VA outpatient treatment records.  And 
the Veteran was provided an opportunity to set forth his 
contentions during the hearing before the undersigned Veterans 
Law Judge in April 2010.  

The Veteran was also afforded a VA examination in connection with 
his claims.  See 38 C.F.R. § 3.159(c)(4) (2010).  To that end, 
when VA undertakes to provide a VA examination or obtain a VA 
opinion, it must ensure that the examination or opinion is 
adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The 
Board finds that the VA examination obtained in this case is more 
than adequate.  The examination provided adequate basis for 
rating the Veteran's right index finger disorder.  And as will be 
explained below as the examiner found that there was no current 
arthritis, a nexus opinion was not necessary as to the service 
connection claim for arthritis of the right index finger.  
Accordingly, the Board finds that VA's duty to assist with 
respect to obtaining a VA examination or opinion with respect to 
the issues on appeal has been met.  38 C.F.R. § 3.159(c) (4).

Further, there is no objective evidence indicating that there has 
been a material change in the severity of the appellant's 
service-connected disorder since he was last examined.  See 38 
C.F.R. § 3.327(a) (2010).  Therefore, the available records and 
medical evidence have been obtained in order to make an adequate 
determination as to these claims.  

Significantly, neither the Veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claims that has not been obtained.  Hence, no 
further notice or assistance is required to fulfill VA's duty to 
assist in the development of the claims.  Smith v. Gober, 14 Vet. 
App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz 
v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

Service Connection

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by service, and for 
some disorders, such as arthritis, may be presumed if manifested 
to a compensable degree within the first post service year.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303(a), 3.307, 3.309.  If 
a condition noted during service is not shown to be chronic, then 
generally a showing of continuity of symptoms after service is 
required for service connection.  38 C.F.R. § 3.303(b).  Service 
connection may also be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  A determination of service connection 
requires a finding of the existence of a current disability and a 
determination of a relationship between that disability and an 
injury or disease incurred in service.  Watson v. Brown, 4 Vet. 
App. 309, 314 (1993).

Arthritis of the Right Index Finger

On the basis of the service treatment records, arthritis is not 
affirmatively shown during service, and service connection under 
38 U.S.C.A. §§ 1110, 1131 and 38 C.F.R. § 3.303(a) is not 
established.  In this regard, the Veteran's service treatment 
records are devoid of any complaints of, or treatment for, 
arthritis of the right index finger.  Post service, the Veteran's 
VA treatment records are devoid of any evidence of treatment for, 
or a diagnosis of, arthritis of the right index finger.  VA 
examination of March 2007 notes that X-rays were negative.  

Arthritis is not a condition under case law that have been found 
to be capable of lay observation, and the determination as to the 
presence or diagnosis of such a disability therefore is medical 
in nature.  Savage v. Gober, 10 Vet. App. 488, 498 (1997) (On the 
question of whether the Veteran has a chronic condition since 
service, the evidence must be medical unless it relates to a 
condition as to which, under case law, lay observation is 
competent); Barr v. Nicholson, 21 Vet. App. 303 (2007) (Lay 
testimony is competent to establish the presence of observable 
symptomatology, where the determination is not medical in nature 
and is capable of lay observation). 

Nevertheless, under certain circumstances, a layperson is 
competent to identify a simple medical condition.  Jandreau v. 
Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (noting, in a 
footnote, that sometimes a layperson will be competent to 
identify the condition where the condition is simple, for example 
a broken leg, and sometimes not, for example, a form of cancer).

Arthritis is not a simple medical condition, such as a broken 
leg, because the condition cannot be perceived through the 
senses.  Layno v. Brown, 6 Vet. App. 465, 469 (1994) (Personal 
knowledge is that which is perceived through the use of the 
senses.).  For this reason, the Board determines that the claimed 
disability s is not a simple medical condition that a lay person 
is competent to identify.

Where, as here, there is a question of a diagnosis, not capable 
of lay observation, and the claimed disability is not a simple 
medical condition, and as no factual foundation has been made to 
establish that the Veteran is qualified through education, 
training, or experience to offer a medical diagnosis on 
arthritis, competent medical evidence is required to substantiate 
the claim.  Therefore the Veteran's statements are excluded, that 
is, the statements are not to be considered as evidence of any 
current arthritis disability.

The evidence of record, consisting of VA records, covering the 
period from 2006 to 2008 contain no finding, history, treatment, 
or diagnosis of arthritis of the right index finger.  When the 
Veteran was examined by VA in March 2007, the X-rays were noted 
to be essentially unremarkable with no evidence of degenerative 
joint disease.  This evidence opposes the claim and is 
uncontroverted.  Therefore in the absence of competent evidence 
of a diagnosis of arthritis of the right index finger, there can 
be no valid claim of service connection.  Brammer v. Derwinski, 3 
Vet. App. 223, 225 (1992).  

As the preponderance of the evidence is against the claim, the 
benefit-of-the-doubt standard of proof does not apply.  38 
U.S.C.A. § 5107(b).

Increased Evaluation

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder.  38 
U.S.C.A. § 1155.  Separate diagnostic codes identify the various 
disabilities.  Id.  It is necessary to evaluate the disability 
from the point of view of the Veteran working or seeking work, 38 
C.F.R. § 4.2, and to resolve any doubt regarding the extent of 
the disability in the Veteran's favor.  38 C.F.R. § 4.3.  

Where there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  

In considering the severity of a disability, it is essential to 
trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 
4.41.  Consideration of the whole-recorded history is necessary 
so that a rating may accurately reflect the elements of 
disability present.  38 C.F.R. §§ 4.2; Peyton v.  Derwinski, 1 
Vet. App. 282 (1991).  While the regulations require review of 
the recorded history of a disability by the adjudicator to ensure 
a more accurate evaluation, the regulations do not give past 
medical reports precedence over the current medical findings.  
Where an increase in the disability rating is at issue, the 
present level of the Veteran's disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Yet, the relevant 
temporal focus for adjudicating an increased rating claim is on 
the evidence establishing the state of the disability from the 
time period one year before the claim was filed until a final 
decision is issued.  Hart v. Mansfield, No. 05-2424, 2007 WL 
4098218 (Vet. App. Nov. 19, 2007).  Thus, staged ratings may be 
assigned if the severity of the disability changes during the 
relevant rating period.  

The Veteran claims that a higher rating beyond 10 percent is 
warranted for his right index finger disorder with decreased 
sensation.  His disability is rated as 10 percent under DC 5225-
8615.  When limitation of motion of the index finger is 
considered, DC 5225 can be applicable; the Veteran has been 
assigned a 10 percent evaluation for limitation of motion.  Under 
DC 5225, favorable or unfavorable ankylosis of the index finger 
is evaluated as 10 percent disabling; this is the maximum rating 
available.

The Board has also considered DC 5229 which governs ratings based 
on limitation of motion of the index finger.  This diagnostic 
code provides for a maximum 10 percent rating when motion is 
limited to where there is a gap of one inch or more between the 
fingertip and the proximal transverse crease of the palm, with 
the finger flexed to the extent possible, or with extension 
limited by more than 30 degrees.  

The current 10 percent rating assigned for the right hand 
disability represents the maximum rating afforded.  See 38 C.F.R. 
§ 4.71a.  Significantly, if the finger is ankylosed (and here 
disability of such severity is not shown), the maximum rating is 
also 10 percent.  A higher schedular rating would only be 
warranted if the finger were amputated.  See 38 C.F.R. § 4.71a, 
DC 5153.

Under DC 5153, where there is amputation of the index finger 
through the middle phalanx or at the distal joint, a 10 percent 
evaluation is warranted, and a 20 percent rating is warranted 
where an amputation of the index finger occurs at the proximal 
interphalangeal joint or proximal thereto.  The Veteran's right 
second/index finger disability cannot be considered equivalent to 
an amputation since he still has the finger and he still has 
function in all parts of the finger.  

Under, Diagnostic Code 8516, mild incomplete paralysis of either 
extremity warrants a 10 percent rating.  Moderate incomplete 
paralysis warrants a rating of 20 percent for the minor 
extremity, and a 30 percent rating for the major extremity. 
Severe incomplete paralysis warrants a 30 percent rating for the 
minor extremity, and a 40 percent rating for the major extremity. 
A maximum evaluation of 50 percent for the minor extremity and 60 
percent for the major extremity for complete paralysis of the 
ulnar nerve of the major upper extremity, which is defined as 
being manifested by the "griffin claw" deformity due to flexor 
contraction of the ring and little fingers, very marked atrophy 
in the dorsal interspace and thenar and hypothenar eminences; 
loss of extension of the ring and little fingers, inability to 
spread the fingers (or reverse), inability to adduct the thumb; 
and weakened flexion of the wrist.

The Veteran underwent a VA orthopedic examination in March 2007.  
The claims file was reviewed.  He reported that he had right 
index finger tenderness.  He denied any functional limitations to 
the fingertip.  It was noted that the Veteran is left hand 
dominant.  He denied flare-ups.  Examination showed no scars at 
the right fingertip.  Bilateral sensory exam was grossly intact 
to light touch.  There was full range of motion at the DIP, PIP 
and MCP joints of the index finger of the right hand.  Motor 
examination was 5/5 with no loss of dexterity.  There was no 
limitation of motion due to pain, fatigue, weakness or lack of 
endurance following repetitive use.  The examiner stated that it 
does not affect the Veteran's occupation as a salesman or ADL.  
X-rays were noted to be unremarkable and there was no evidence of 
DJD.  The diagnosis was: no objective findings, no evidence of 
amputation, no functional limitations, right index finger 

The Veteran underwent a VA scars examination in March 2007.  The 
claims file was reviewed.  He complained of fingertip numbness 
and tenderness.  The right distal finger was noted to have 
partial loss of the pulp and pterigium of the distal nail groove 
approximately 6 mm. area.  The middle phalanx had a 5mm sub cut 
nodule attached to the tendon.  The scar was noted to be colored 
with a smooth surface, and the finger tip was distorted due to 
the absence of tissue.  It was noted that pterigium limited use 
of the finger due to pulling on the nail structure.  The 
diagnoses were: traumatic injury to the right index finger tip 
with loss of pulp of finger and pterigium of adjacent nail; and 
ganglion cyst right index finger on the middle phalanx.  

As to outpatient treatment, the Board has reviewed the VA records 
dated from 2006 to 2008.  There is no showing of treatment for 
his right index finger disorder.  

The Board finds no basis to award a disability rating in excess 
of 10 percent for the Veteran's right index finger disability 
under Diagnostic Code 5225.  38 C.F.R.  § 4.7.  Particularly, the 
VA examination in 2007 found no evidence of unfavorable or 
favorable ankylosis of the index finger.  Furthermore, under 
Diagnostic Code 5225, the Veteran's current disability rating of 
10 percent is at the maximum he may receive. 

The Board also finds that other diagnostic codes for finger 
disorders are not more appropriate because the facts of this case 
do not support their application.  See 38 C.F.R. § 4.71a, 
Diagnostic Codes 5216-5223, and Diagnostic Codes 5224, 5226, 
5227, 5228, and 5230.  Therefore, these diagnostic codes will not 
be applied.  

Accordingly, the Board finds that a disability rating in excess 
of 10 percent is not warranted for the Veteran's right index 
finger under Diagnostic Codes 5225, or 5229.  38 C.F.R.  § 4.3.  

Further, there is no showing of more than mild sensory 
manifestations and thus a higher rating und DC 8516 is not 
warranted.  Additionally there is no showing that the Veteran has 
scarring that would support a separate rating.   The rating 
criteria for disfigurement of the head, face, or neck under 
Diagnostic Code 7800 do not apply.  There is no showing of a scar 
that is unstable, Diagnostic Code 7803 painful, Diagnostic Code 
7804, or that limits function, Diagnostic Code 7805.  

The Board adds that there has never been an occasion when the 
Veteran's right index finger disorder has exceeded the current 
rating assigned by the RO.   Thus, there is no basis for further 
"staging" of his rating.   See generally Hart v. Mansfield, 21 
Vet. App. 505 (2007).  

As a general matter, in evaluating musculoskeletal disabilities, 
the VA must determine whether the joint in question exhibits 
weakened movement, excess fatigability, or incoordination, and 
whether pain could significantly limit functional ability during 
flare-ups, or when the joint is used repeatedly over a period of 
time.  See DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995); 38 
C.F.R. §§ 4.40, 4.45.   Here, however, where a musculoskeletal 
disability is currently evaluated at the highest schedular 
evaluation available based upon limitation of motion, a DeLuca 
analysis is foreclosed.  Johnston v. Brown, 10 Vet. App. 80 
(1997).  

The evidence of record indicates that the Veteran has no 
difficulty in performing tasks as a salesman and there is no 
suggestion in the objective record that the Veteran's disorder 
has markedly interfered with his ability to work at the present 
time; nor is there any indication that he has required frequent 
periods of hospitalization for treatment of this disorder.  
Therefore, the Board finds no exceptional circumstances in this 
case that would warrant referral for consideration of an 
extraschedular evaluation.  See Thun v. Peake, 22 Vet. App.  111 
(2008). 

Although the Veteran has submitted evidence of a medical 
disability, and made a claim for the highest rating possible, he 
has not submitted evidence of unemployability, or claimed to be 
unemployable; therefore, the question of entitlement to a total 
disability rating based on individual unemployability due to 
service-connected disabilities (TDIU rating) has not been raised.  
See Rice v. Shinseki, 22 Vet. App. 447 (2009; Roberson v. 
Principi, 251 F.3d 1378 (Fed. Cir. 2001).


ORDER

Service connection for arthritis of the right index finger is 
denied. 

An increased evaluation beyond 10 percent for partial amputation 
of the right index finger with decreased sensation, right index 
finger is denied.


REMAND

Unfortunately, a remand is required in this case.  Although the 
Board sincerely regrets the additional delay, it is necessary to 
ensure that there is a complete record upon which to decide the 
Veteran's claim so that he is afforded every possible 
consideration.  

Service connection for PTSD specifically requires: (1) a current 
medical diagnosis of PTSD, (2) credible supporting evidence that 
the claimed in-service stressor actually occurred, and (3) 
medical evidence establishing a nexus between the claimed in-
service stressor and the current symptomatology of PTSD.  See 38 
C.F.R. § 3.304(f) (2010); see also Cohen, Pentecost. 
 
The Veteran seeks service connection for PTSD.  The Veteran has 
been diagnosed with PTSD in the record.  In this case, the 
Veteran has contended that he was a victim of sexual assault.  
However, he has also contended as a stressor that when he was 
aboard the USS Intrepid in November or December 1966, he 
witnessed a couple of deaths.  He testified that it was after 
Thanksgiving and before Christmas.  He stated that his aircraft 
carrier was assigned to rescue a pilot that had been shot down.  
He reported that when the plane came back to the ship, and was 
landed, am arresting gear snapped and one sailor lost his head 
and two other sailors loss the limbs.  He stated that they were 
standing next to him.  (See, RO hearing testimony of October 31, 
2007).  Also in an October 2007 letter a VA psychologist noted 
that the Veteran reported a sexual assault but that he also 
witnessed the deaths of other servicemen in a separate incident 
while in the Navy.  He went on to say that while the Veteran's 
symptoms generally involve themes associated with the assault, 
the role of the other reported trauma to his PTSD is unclear.  As 
to this stressor of witnessing the deaths of his shipmates, the 
Veteran's stressor statements must be verified in order to 
establish service connection for PTSD.  The RO has not attempted 
to verify this stressor.  

The appellant is hereby notified that it is his responsibility to 
report for any examination that may be scheduled, and to 
cooperate in the development of the case, and that the 
consequences of failure to report for a VA examination without 
good cause may include denial of the claim.  See 38 C.F.R. §§ 
3.158 and 3.655 (2010).  

In view of the foregoing the case is hereby REMANDED for the 
following action:

1.  Send the Veteran a development letter 
asking him to prove as much information as 
possible regarding the stressor of 
witnessing the deaths of his shipmates.  
Remind the Veteran that it is necessary to 
give as specific and detailed information 
about the persons, places, and events 
involved as possible, including as accurate 
a date for the event as possible, so as to 
enable the service department to verify the 
identified stressors.  

2.  Forward the Veteran's statements and 
copies of his service personnel records and 
any other relevant evidence, to the United 
States Army and Joint Services Records 
Research Center (JSRRC), and request that 
JSRRC attempt to verify the alleged 
stressor.  This would include contacting 
the Department of the Navy and NARA to 
obtain ship histories for the U.S.S. 
Intrepid for the period of November and 
December 1966 as well as any other agency 
to obtain information as to claimed 
accident aboard ship in which men were 
killed.  Any and all records obtained 
should be associated with the claims file.  
If there are no records, the AOJ should so 
specifically find and the documentation 
used in making that determination should be 
set forth in the claims file.

3.  If JSRRC, the Navy and/or the NARA are 
able to verify the Veteran's stressor, the 
claimant should also be scheduled for a VA 
psychiatric examination to obtain a medical 
opinion as to the relationship between that 
stressor and any current PTSD.  The claims 
file should be forwarded to the examiner.  
Based on a review of the claims folder and 
examination of the Veteran, the examiner 
should answer the following question:

Is it at least as likely as not (i.e., 50 
percent or greater degree of probability) 
that the Veteran has PTSD due to the 
verified in-service stressor?

The examiner is advised that the term "as 
likely as not" does not mean within the 
realm of possibility.  Rather, it means 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is medically sound to find 
in favor of causation as to find against 
causation.  More likely and as likely 
support the contended causal relationship; 
less likely weighs against the claim.  

The examiner is requested to provide a 
rationale for all opinions expressed.

4.  Then the RO should review the claims 
folder and ensure that all of the foregoing 
development actions have been conducted and 
completed in full.  If any development is 
incomplete, appropriate corrective action 
is to be implemented.  Specific attention 
is directed to the report of examination.  
If the requested report does not include 
fully detailed descriptions of pathology 
and all test reports, specific studies or 
adequate responses to the specific opinions 
requested, the report must be returned for 
corrective action.  38 C.F.R. § 4.2 (2009); 
See also Stegall v. West, 11 Vet. App. 268 
(1998).

5.  Following completion of the above, the 
claim should be readjudicated.  If the 
benefit sought is not granted, the Veteran 
and his representative should be furnished 
an appropriate supplemental statement of 
the case and be provided an opportunity to 
respond.  The claim should be returned to 
the Board as warranted.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999). 

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 


action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


